COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Annunziata, Clements and Haley
UNPUBLISHED



              MARK OLIVER ADKINS, JR.
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0481-22-2                                           PER CURIAM
                                                                                 SEPTEMBER 27, 2022
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF PRINCE GEORGE COUNTY
                                            Carson E. Saunders, Jr., Judge

                               (Terry R. Driskill, on brief), for appellant. Appellant submitting on
                               brief.

                               (Jason S. Miyares, Attorney General; Liam A. Curry, Assistant
                               Attorney General, on brief), for appellee. Appellee submitting on
                               brief.


                     Mark Oliver Adkins, Jr.’s counsel filed a brief on his behalf accompanied by a motion for

              leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967). A copy of

              that brief has been furnished to Adkins with sufficient time for him to raise any matter that he

              chooses. Adkins has not filed any pro se supplemental pleadings. The parties agree that “oral

              argument is not necessary.” Code § 17.1-403(ii). After examining the briefs and record in this

              case, we have determined that this appeal is wholly frivolous and affirm the trial court’s

              judgment.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                            BACKGROUND1

       In 2011, the trial court convicted Adkins on guilty pleas of two counts of distribution of

oxycodone, conspiracy to distribute oxycodone, two counts of distribution of a Schedule III

substance, distribution of cocaine, attempted distribution of an imitation substance, and

possession of marijuana. The trial court sentenced him to 150 years in prison and thirty days in

jail, with all but three years suspended.

       In August 2017, the trial court revoked Adkins’s suspended sentences and resuspended

the full sentences except for time served. Adkins was found guilty in 2018 of selling stolen

property, two counts of breaking and entering, and three counts of grand larceny, for which he

received a sentence of ninety years’ imprisonment with all but six months suspended. The court

again revoked Adkins’s 2011 suspended sentences in August 2021 and resuspended the full

sentences conditioned on Adkins successfully completing the Community Corrections

Alternative Program (“CCAP”).

       In October 2021, Adkins’s probation officer issued a major violation report alleging that

Adkins had attempted to smuggle Suboxone into the CCAP and had admitted to using Suboxone

every two to three days while incarcerated during the preceding three weeks. Adkins was

accordingly removed from the CCAP. The probation officer alleged that Adkins had violated

standard Condition 8—prohibiting him from unlawfully using, possessing, or distributing

controlled substances—and the special condition that he complete the CCAP program. The trial

court issued a capias to show cause in November 2021 and another capias in January 2022.




       1
         “In accordance with familiar principles of appellate review, the facts will be stated in the
light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,
73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)).
                                                -2-
       Adkins stipulated at the February 2022 revocation hearing that the probation officer’s

report was accurate, that Adkins had committed a third or subsequent technical violation,2 and

that completing the CCAP program had been a special condition of his probation. The parties

agreed that Adkins had a total suspended sentence of 236 years and six months.

       Adkins proffered that he struggled with drug addiction, that he had been incarcerated

continuously in either jail or the CCAP since his previous probation violation, and that he was

participating in jail programs. Adkins asserted in allocution that he had significantly improved

in the preceding fourteen months. The Commonwealth asked the trial court to revoke “a

substantial portion” of Adkins’s suspended sentences. Adkins asked the court to revoke “a

smaller portion” but did not request a specific sentence. The trial court revoked Adkins’s

previously suspended sentences and resuspended all but four years.3 Adkins appeals.

                                            ANALYSIS

       Adkins’s sole argument on appeal is that his sentence violates the Eighth Amendment’s

prohibition against cruel and unusual punishment because it is “unnecessarily lengthy for a

probation violation.” Adkins concedes that he did not raise this issue in the trial court but asks

us to consider his argument under the ends of justice exception to Rule 5A:18.

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable this Court to attain the ends of justice.” Rule 5A:18. “‘The ends of justice

exception is narrow and is to be used sparingly,’ and applies only in the extraordinary situation

where a miscarriage of justice has occurred.” Conley v. Commonwealth, 74 Va. App. 658, 682



       2
         The Commonwealth’s attorney stated at the revocation hearing that Adkins’s previous
revocations were based on his failure to report to probation.
       3
           The trial court denied Adkins’s subsequent motion for modification.
                                                -3-
(2022) (quoting Holt v. Commonwealth, 66 Va. App. 199, 209 (2016) (en banc)). “In order to

avail oneself of the exception, [Adkins] must affirmatively show that a miscarriage of justice has

occurred, not that a miscarriage might have occurred.” Id. (quoting Holt, 66 Va. App. at 210).

       The ends of justice do not excuse Adkins’s failure to preserve his argument. “In

revocation appeals, the trial court’s ‘findings of fact and judgment will not be reversed unless

there is a clear showing of abuse of discretion.’” Green v. Commonwealth, 75 Va. App. 69, 76

(2022) (quoting Jacobs v. Commonwealth, 61 Va. App. 529, 535 (2013)). After suspending a

sentence, a trial court “may revoke the suspension of sentence for any cause the court deems

sufficient that occurred at any time within the probation period, or within the period of

suspension fixed by the court.” Code § 19.2-306(A). “If the court, after hearing, finds good

cause to believe that the defendant has violated the terms of suspension, then the court may

revoke the suspension and impose a sentence in accordance with the provisions of § 19.2-306.1.”

Code § 19.2-306(C). If the basis of the violation is that the defendant violated a condition other

than a technical violation, the trial court “may revoke the suspension and impose or resuspend

any or all of that period previously suspended.” Code § 19.2-306.1(B). If the basis of the

violation is that the defendant committed “a third or subsequent technical violation,” the trial

court “may impose whatever sentence might have been originally imposed.”4 Code

§ 19.2-306.1(C).

       Adkins argues that his sentence violates the Eighth Amendment because it is

disproportionate to his probation violation. It is well established that we will not engage in a


       4
         The General Assembly amended Code § 19.2-306(C) and codified Code § 19.2-306.1
effective July 1, 2021. 2021 Va. Acts Sp. Sess. I, ch. 538. Those amendments apply because
Adkins violated his probation after July 1, 2021 and the revocation proceedings began after July
1, 2021. Green, 75 Va. App. at 84 n.4. The parties agree that Adkins committed a third or
subsequent technical violation and violated a non-technical special condition. Accordingly,
Code § 19.2-306.1 permitted the trial court to impose up to the entirety of Adkins’s suspended
sentences.
                                                -4-
proportionality review in cases that do not involve life sentences without the possibility of

parole.5 Cole v. Commonwealth, 58 Va. App. 642, 653-54 (2011). We noted in Cole that the

Supreme Court of the United States “has never found a non-life ‘sentence for a term of years

within the limits authorized by statute to be, by itself, a cruel and unusual punishment’ in

violation of the Eighth Amendment.” Id. at 653 (quoting Hutto v. Davis, 454 U.S. 370, 372

(1982) (per curiam)); cf. Vasquez v. Commonwealth, 291 Va. 232, 243 (2016) (rejecting Eighth

Amendment challenge to 133-year active sentence because the sentence was imposed for

“eighteen separate crimes”). Accordingly, Adkins has failed to demonstrate that a miscarriage of

justice has occurred, and the ends of justice do not excuse his failure to preserve his argument in

the trial court.

                                          CONCLUSION

        For the foregoing reasons, we affirm the trial court’s judgment and grant the motion for

leave to withdraw. See Anders, 386 U.S. at 744. This Court’s records shall reflect that Mark

Oliver Adkins, Jr. is now proceeding without the assistance of counsel in this matter and is

representing himself on any further proceedings or appeal.

                                                                                           Affirmed.




        Adkins’s reliance on Solem v. Helm, 463 U.S. 277 (1983), is therefore misplaced, as the
        5

defendant in that case received a life sentence without the possibility of parole for uttering a
$100 “no account” check. 463 U.S. at 281-82.
                                                -5-